DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton [Pat. No. 4,076,008] in view of Wilson [Pat. No. 5,713,267] and Christensen et al [Pat. No. 6,945,160].
Deaton teaches a barbecue apparatus comprising a cylindrical cooking chamber (Figure 1, #12), a cooking grate (Figure 2, #30), a firebox at a first end of the cooking chamber (Figure 2, #32), a first exhaust opening at the first end above the firebox (Figure 2, #46), a first exhaust control (Figure 2, #48), and a horizontal baffle which directs smoke below the grate and away from the firebox, then above the grate and back to the first exhaust opening (Figure 2, #22, 46). 
Deaton does not explicitly recite a second exhaust opening and second exhaust control at the second end (claim 12), and plural baffles which block smoke from passing between them (claim 12).
Wilson teaches a cooking device comprising a cook chamber (Figure 3, #2), a firebox at a first end of the cook chamber (Figure 3, #50), a first exhaust opening and first exhaust control at the first end of the chamber (Figure 3, #67B-68B), and a second exhaust opening and second exhaust control at the second end of the chamber (Figure 3, #67A-68A).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed second exhaust opening and control into the invention of Deaton, in view of Wilson, since both are directed to cooking devices, since Deaton already included a first exhaust opening at the first end above the firebox (Figure 2, #46) and a first exhaust control (Figure 2, #48), since cooking devices commonly included first and second exhaust openings and controls (Figure 3, #67-68) as shown by Wilson, and since dual exhaust openings and controls would have permitted greater control over the amount of smoke and heat which reached the food and thus enabled greater flexibility in choosing the type, size, and degree of cooking of the food cooked in the system of Deaton, in view of Wilson.
Christensen et al teach an outdoor cooker and smoker (title) comprising a cook chamber (Figure 1, #12), a cooking grate (Figure 1, #38), and plural horizontal baffle plates below the grate and aligned in a configuration which blocks smoke from passing between the baffles (Figure 2, #52).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed plural baffles into the invention of Deaton, in view of Christensen et al, since both are directed to cooking devices, since Deaton already included a horizontal baffle which directs smoke below the grate and away from the firebox, then above the grate and back to the first exhaust opening (Figure 2, #22, 46), since cooking devices commonly included plural horizontal baffle plates aligned in a configuration which blocks smoke from passing between the baffles (Figure 2, #52) as shown by Christensen et al, since the plural baffle plates would permit greater flexibility to the user of Deaton in choosing the direction and flowpath of both the smoke and heat, and since plural adjustable baffles would have permitted both direct heating and smoking of the food on the grate of Deaton, as well as indirect heating and smoking when the baffles are aligned and send the smoke and heat around the baffle as taught by Christensen et al (column 9, line 65 to column 10, line 42).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton, in view of Wilson and Christensen et al, as applied above, and further in view of Maxwell [Pat. No. 3,098,428].
Deaton, Wilson, and Christensen et al teach the above mentioned components. Deaton does not explicitly recite a baffle with a dish shape (claim 14), and a slope toward a drainage opening away from the firebox (claim 15). Maxwell teaches a cooking apparatus comprising a cooking chamber with grate (Figure 2-3, #29), a firebox (Figure 2-3, #22), a baffle below and attached to the grate (Figure 2-3, #31), the baffle having a dish shape with a sloped floor toward a drain opening and collection vessel (Figure 2-3, #31, 34-35). It would have been obvious to one of ordinary skill in the art to incorporate the claimed baffle structures and features into the invention of Deaton, in view of Christensen et al and Maxwell, since all are directed to cooking systems, since Deaton already included a horizontal baffle, since cooking systems commonly included a baffle below and attached to the grate (Figure 2-3, #31), the baffle having a dish shape with a sloped floor toward a drain opening and collection vessel (Figure 2-3, #31, 34-35) as shown by Maxwell, and since combining the functions of a baffle and drain pan in a single structure would have provided greater utility in the system of Deaton while also reducing the volume needed for the cooking chamber.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton, in view of Wilson and Christensen et al, as applied above, and further in view of Donoho [US 2008/0047441A1].
Deaton, Wilson, and Christensen et al teach the above mentioned components. Deaton does not explicitly recite plural louvres in the baffles (claim 16). Donoho teaches an oven rack and drip pan assembly (title) comprising a cooking grate (Figure 1, #15) and a horizontal baffle plate with louvres (Figure 1, #20, 90). It would have been obvious to one of ordinary skill in the art to incorporate the claimed louvres into the invention of Deaton, in view of Christensen et al and Donoho, since all are directed to cooking devices, since Deaton already included a horizontal baffle (Figure 2, #22), since cooking devices commonly included plural horizontal and adjustable baffles permitting both direct and indirect cooking (Figure 1-2, #52) as shown by Christensen et al, since cooking systems commonly included a horizontal baffle plate with louvres (Figure 1, #90) as shown by Donoho, and since plural baffle plates with louvres would have permitted a controlled amount of heat and smoke to pass through the baffles of Deaton, in view of Christensen et al and Donoho, while also preventing food grease and drippings from accumulating on the baffles. 
Claims 1, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton, in view of Wilson and Christensen et al, as applied above, and further in view of Feldewerth et al [Pat. No. 7,066,169].
 Deaton, Wilson, and Christensen et al teach the above mentioned components. The horizontal baffle (Figure 2, #22) of Deaton would also naturally include front, rear, right, and left portions. Deaton does not explicitly recite the baffles affix to the cooking grate from below (claim 1) and baffles which are square in outline (claim 7). Feldewerth et al teach a cooking system comprising a cooking grate (Figure 9, #46) with a horizontal baffle affixed below (Figure 9, #20, 38). It would have been obvious to one of ordinary skill in the art to incorporate the claimed affixed baffles and square outline into the invention of Deaton, in view of Wilson, Christensen et al, and Feldewerth et al; since all are directed to cooking devices, since Deaton already included a horizontal baffle below the cooking grate, since horizontal baffles were commonly suspended below the cooking grate (Figure 9, #46, 20, 38) as shown by Feldewerth et al, since attaching the baffles to the grate would have eliminated the need for a second set of supports and thus provided simpler and less expensive construction of the system of Deaton, and since a square shape baffle would have been used during the course of normal experimentation and optimization in the system of Deaton due to factors such as the size and shape of the grill and grate.
Claims 4, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton, in view of Wilson, Feldewerth et al, and Christensen et al, as applied above, and further in view of Maxwell.
 Deaton, Wilson, Feldewerth et al, and Christensen et al teach the above mentioned components. Deaton does not explicitly recite a drainage opening (claim 4), a sloped floor leading to a drainage opening (claim 8), and a planar surface suspended a wall (claim 10). Maxwell teaches a cooking apparatus comprising a cooking chamber with grate (Figure 2-3, #29), a firebox (Figure 2-3, #22), a baffle below and attached to the grate (Figure 2-3, #31), the baffle having a dish shape with a sloped floor toward a drain opening and collection vessel (Figure 2-3, #31, 34-35). It would have been obvious to one of ordinary skill in the art to incorporate the claimed baffle structures and features into the invention of Deaton, in view of Christensen et al, Feldewerth et al, and Maxwell, since all are directed to cooking systems, since Deaton already included a horizontal baffle, since cooking systems commonly included a baffle below and attached to the grate (Figure 2-3, #31), the baffle having a dish shape with a sloped floor toward a drain opening and collection vessel (Figure 2-3, #31, 34-35) as shown by Maxwell, and since combining the functions of a baffle and drain pan in a single structure would have provided greater utility in the system of Deaton while also reducing the volume needed for the cooking chamber.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton, in view of Wilson, Feldewerth et al, and Christensen et al, as applied above, and further in view of Donoho.
 Deaton, Wilson, Feldewerth et al, and Christensen et al teach the above mentioned components. Deaton does not explicitly recite louvres (claim 5) to draw smoke through the baffle (claim 6). Donoho teaches an oven rack and drip pan assembly (title) comprising a cooking grate (Figure 1, #15) and a horizontal baffle plate with louvres (Figure 1, #20, 90). It would have been obvious to one of ordinary skill in the art to incorporate the claimed louvres into the invention of Deaton, in view of Christensen et al and Donoho, since all are directed to cooking devices, since Deaton already included a horizontal baffle (Figure 2, #22), since cooking devices commonly included plural horizontal and adjustable baffles permitting both direct and indirect cooking (Figure 1-2, #52) as shown by Christensen et al, since cooking systems commonly included a horizontal baffle plate with louvres (Figure 1, #90) as shown by Donoho, and since plural baffle plates with louvres would have permitted a controlled amount of heat and smoke to pass through the baffles of Deaton, in view of Christensen et al and Donoho, while also preventing food grease and drippings from accumulating on the baffles. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10, 12, 14-16 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792